Per Curiam.
The defendant was informed against for that he did, at a time and place mentioned, “solicit, invite, procure, employ and hire one Ezra Wright, unlawfully, maliciously and feloniously to set fire to and burn a certain meeting-house of the value of fifteen hundred dollars, there situate, belonging to the First Advent Christian Church of Ashland, and erected for the public use, to-wit: for the public worship of God, and by means of such soliciting, inviting, procuring, employing and hiring the said Aaron Thompson did attempt to and did cause the said First Advent Christian Church of Ashland to be burned and destroyed by the said Ezra Wright,” etc.
The evidence showed that defendant procured and hired the building to be burned by Wright and one Mapes. Objection was taken that the information was not sufficiently specific to warrant the evidence, and also that the evidence did not support the information. Neither objection is well taken. The first is made in reliance upon McDade v. People, 29 Mich., 50, which was a case of an attempt to procure one to set fire to a building, and in which the fault with the information [was that the case set forth was not within the statute. No such question was raised as that here made. Of the other objection we need only say that if the defendant hired and procured the two to commit the offense he must have hired and procured each of them.
Exceptions overruled.